Carl Seely was informed against by the county attorney of Pima county for the crime of robbery. He was duly tried to a jury, which found him guilty, and he was sentenced to serve a term in the state prison. From the verdict and judgment he appealed. No reporter's transcript appears in the case, nor is there a brief which suggests any errors which it is desired that we should review. Notwithstanding this, we have examined the record for fundamental error, but find none therein.
The judgment is therefore affirmed. *Page 209